Citation Nr: 0836466	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
tinea corporis with onychomycosis, currently rated at 30 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1958 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.

The veteran testified before the undersigned at a June 2008 
travel board hearing in Columbia, South Carolina.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's service-connected tinea corporis with 
onychomycosis is manifested by greater than 40 percent body 
area coverage, without disfigurement of the head face or 
neck, and no requirement of systemic therapy consisting of 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent have been 
met.  38 U.S.C.A. §§ 1131, 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7806, 7813 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant an increased rating 
for tinea corporis with onychomycosis, is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's disability has been rated under Diagnostic Code 
(DC) 7813, the code for dermatophytosis.  38 C.F.R. § 4.118.  
DC 7813 is to be rated as disfigurement of the head, face or 
neck (DC 7800), scars (DC 7801-7805), or dermatitis or eczema 
(DC 7806), depending on the predominant disability.  

DC 7800 provides ratings for disfigurement of the head, face, 
or neck based on 8 characteristics for disfigurement.  DC 
7800 further provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, or lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  More severe disabilities warrant higher ratings.  
The veteran's tinea corporis with onychomycosis does not meet 
any of the criteria for rating under DC 7800.

DC 7801 and 7802 provide ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited 
motion.  These diagnostic codes are not applicable to the 
present appeal, as the veteran's disability produces no scars 
that cover an area of the body exceeding 6 square inches. 

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  DC 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  DC 7805 provides that 
other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.

The Board finds that the diagnostic codes 7800-7805, 
pertaining to the head, face, and neck, and scars, do not 
adequately address the veteran's symptomatology.  Therefore, 
the provisions of DC 7806 for dermatitis or eczema apply.
The DC 7806 provisions state that a 0 percent rating will be 
assigned when less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected, and no more 
than topical therapy has been required during the past 12-
month period.  A 10 percent rating will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).

The veteran is currently rated at 30 percent under Diagnostic 
Code 7806 and has requested an increase to a 60 percent 
disability rating.  

The veteran was afforded a VA examination in January 2008 in 
accordance with his claim for an increased rating.  The 
January 2008 VA examination revealed that the veteran had 
onychomycosis of his right hand, in all his fingers and 
thumb, and his toenails.  His left and right leg, knees, and 
feet had multiple red and white scaly 2mm to 6mm sized 
lesions.  His skin color was pink with blanching and no hair 
distribution.  The examiner stated that these lesions covered 
less than 5 percent of exposed skin and less than 10 percent 
of entire body.  The examiner noted in the veteran's medical 
history that the veteran's symptoms seemed to worsen in the 
summer and that some of the lesions appeared healed.

At the June 2008 Board hearing, the veteran asserted that the 
January 2008 VA examination did not accurately portray the 
severity of his symptoms, because the examination took place 
at a time when the veteran's symptoms were somewhat dormant.  
The veteran asserts that his symptoms are considerably worse 
in the warmer, summer months.  Given the difficulty of 
predicting when the veteran's symptoms would be most severe, 
it was noted at the hearing that a scheduled VA examination 
might not provide the best insight into the severity of the 
veteran's current diagnosis  It was therefore suggested that 
the veteran seek treatment and an assessment at the time when 
the symptoms were most severe.  

In July 2008, the veteran was examined by a private doctor 
and following that examination, the doctor provided an 
assessment that the veteran suffered from tinea corporis 
which the doctor estimated covered 40 to 50 percent of the 
veteran's body.  The doctor further stated that the veteran's 
skin condition was a prohibition to a much needed total knee 
replacement due to the increased possibility of infection.  
An assessment that the veteran's tinea corporis covered 
greater than 40 percent of the veteran's body is enough to 
meet the criteria for a 60 percent rating under Diagnostic 
Code 7806.  

In addition the Board notes that previous treatment reports 
in November 2007 and June 2003 also revealed more severe 
symptoms.  The November 2007 treatment report stated that the 
veteran suffered from onychomycosis of all toenails and right 
fingernails and one finger on his left hand.  Scaling plaques 
with erythematous border in both inguinal areas and extending 
onto thighs with right lower extremity completely covered 
with scale and hyperkeratotic papules and plaques; similar on 
left thigh, but they stop at the knee.  The veteran was given 
250mg tablets of Lamisil to take daily for 3 weeks.  The 
report noted that this treatment was in an effort to 
alleviate the veteran of an infection and ready him for knee 
replacement surgery.  The June 2003 dermatology note revealed 
that the veteran had red annular scaly plaques on his 
abdomen, trunk, flank, back and axillae.  There was 
maceration between toes and nine of his ten fingernails had 
onychomycosis.

The Board notes that the January 2004 VA examination, much 
like the January 2008 VA examination, reveals that the 
veteran's symptoms were much less severe.  At that 
examination the examiner noted that the veteran suffered from 
onychomycosis of nearly all of his fingernails and toenails, 
but appeared to have no symptoms of tinea corporis.  The 
Board finds this further supportive of the veteran's 
contentions that his symptoms are more severe in warmer 
weather.  
As previously stated, the veteran asserts that his symptoms 
are far worse in warmer weather than in colder weather and 
various dermatological examinations reveal that this is true.  
His symptoms are much more severe in exams given during the 
hot summer months.  Moreover, the skin disorder is arguably 
shown to undergo periods of exacerbation and remission, as 
suggested by treatment reports since June 2003 and VA 
examination reports since January 2004.  The entirety of the 
record indicates that the veteran's disability has 
progressively worsened to the point where the skin 
manifestations now affect a large percentage of the veteran's 
body when his symptoms are the most severe.  As such, the 
Board finds that an increase in disability rating to 60 
percent is warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected tinea 
corporis with onychomycosis as a review of the record, to 
include the medical evidence, fails to reveal any additional 
disfigurement or impairment associated with such disability 
to warrant consideration of alternate rating codes.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is in favor of the veteran's 
claim of increase rating for tinea corporis with 
onychomycosis.  Additionally, the Board has considered the 
benefit of the doubt rule and determined that the claim must 
be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement for increased rating to 60 percent for tinea 
corporis with onychomycosis is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


